Title: From Alexander Hamilton to Nathan Rice, 9 May 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York May 9. 1799

Your letters of the 19 & 28 of April have duly come to hand.
You have been informed that the Bond of your Pay Master must be to the UStates of America. The orderly course of supplies to your Regiment requires the speedy appointment of your Quarter Master. That of your Adjutant may wait as long as you shall find expedient.
I am satisfied with the division you have made for the Circle within which your Regiment is to be raised. You have I presume communicated it to Col. Hunnewell as a guide in making the division of the residue of the State. If not, you will do it without delay. I am at a loss to imagine why it has happened that I have not as yet received a line from that officer.
The disposition of the cloathing for your Regiment is left to your own judgment. Any alterations which they may require must be at the expence of the soldiers.
If there was no omission, in the copy of my letter, which was circular, you were invited to offer your opinion concerning the fitness of the place mentioned for your Regimental rendezvous. The reasons for naming Somerset were 1 its vicinity to Rhode Island & to water Communication, which will facilitate the transmission of whatever supplies are to come from a distance 2 Its not being far distant from Uxbrige where it is contemplated that three Regiments will be stationed for a time.
But it is expected, that you will inform yourself of the local advantages and disadvantages of the place and if you judge it inexpedient will suggest a preferable substitute—bearing in mind that a great City is to be avoided & that facility of access for distant supplies is a consideration of weight.
The numbering of the Regiment has nothing to do with the relative ranks of the Commandants.
With great consideration   I am Sir   Yr obed
P.S. Money for the recruiting service of your Regiment has been forwarded to Jonathan Jackson Esq Boston who will deliver it to your Pay Master upon your order. It is hoped that cloathing and other articles will speedily be furnished likewise. If you judge it expedient to begin to recruit before their arrival you will do it—otherwise you will content yourself with having every thing prepared. I understand that Mr. Jackson has been instructed to form contracts for supplies. Communicate with him & see that every necessary arrangement be mature.
Col RiceHingham
